824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David R. GORDON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3008.
United States Court of Appeals, Federal Circuit.
June 9, 1987.

Before RICH, Circuit Judge, and NICHOLS and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board (board), in CH07528610272, sustained the removal of David R. Gordon from his position as Postal Clerk because petitioner failed to remit postal funds in his possession at the end of the day and falsified Postal Form 1412 to cover the missing funds.  We affirm.


2
Petitioner's argument that the agency failed to prove that he had an intent to falsify the form is unpersuasive because intent, seldom provable directly, may be shown circumstantially, as it was here.  Records of the funds in petitioner's account were in conflict and petitioner failed to remit or account for the funds in question.  The decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence or otherwise not in accordance with law.  See 5 USC 7703(c).